                  Case 2:19-cv-01418-JLR Document 10 Filed 10/30/19 Page 1 of 6




 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9
     MEGAN SCARLETT, individually,                       NO: 2:19-cv-01418
10
                      Plaintiffs,
lJ
                                                         STIPULATION AND ORDER AMENDING
12
     vs.
                                                         COMPLAINT

13   "JOHN DOE" (EMPLOYEE NO. !), and
     "JANE DOE," employed by SWISSPORT
14   CARGO SERVICES, L.P., a fol'eign limited            NOTED FOR HEARING:
     partnership, doing business in Washington           WEDNESDAY, OCT. 30, 2019
15   State; SWISSPORT FUELING, INC., and/or
     SWISSPORT U.S.A., fNC., and "DOE"
!6
     CORPORATION NO. I,
!7
                      Defendants.
!8

19          COME NOW, the parties, by and through their respective counsel of record, plaintiff

20   Megan Scarlett, represented by Paul A. Lindenmuth of the Law Offices of Ben F. Barcus &

21   Associates, PLLC, and defendant Swissport Cargo Services, L.P ., represented by Maria E.
22
     Sotirhos and JeffM. Sbaih of Wilson Smith Cochran Dickerson; and the parties having
23
     stipul~ted   to the filing of Plaintiffs First Amended Complaint, a copy of which is attached herein
24
     as Exhibit "I" and incorporated herein by this reference; and the Comt having reviewed this
25

                                                                                  LAW OFFICES OF
     STIPULATION AND ORDER AMENDING COMPLAINT - l                         llEN F. BARCUS & ASSOCIATES,
                                                                                        PLLC
                                                                                 4303 RUSTON WAY
                                                                                TACOMA, WA 98402
                                                                                   (253) 752-4444
               Case 2:19-cv-01418-JLR Document 10 Filed 10/30/19 Page 2 of 6




     stipulation of the parties, having reviewed the files and records herein, and being otherwise fully
 2   advised in the premises, it is now, hereby
 3
            ORDERED, ADJUDGED AND DECREED that Plaintiffs Motion to Amend Complaint
 4
     and the filing of Plaintiffs First Amended Complaint shall be and is hereby granted.
 5
            DONE IN OPEN COURT tlus _.
                                                         (J~b~2019.
                                          . ""\'t' day of13ejlle1ueei,
 6

 7

 8                                                 United States istrict Court Judge
                                                   United States istrict Court for the
 9
                                                   Western Distri t of~ W"""'\,,\"r
10

11
     PRESENTED BY:

12   LAW OFFICES OF BEN F. BARCUS
     & AS SOCIATES, PLLC
13

14   s/Paul A. Lindenmuth
     Paul A. Lindemnuth, WSBA #I 58I 7
15   Of Attorneys for Plaintiff Scarlett
16
     Approved as to form and content:
17
     WfLSON SMITH COCHRAN DICKERSON
18

19   Ma ia E. Sotfrhos, WSBA #21726
     Attorneys for Defendant Swisspm1 Cargo Services, LP
20

21   JeffM. Sbaih, WSBA #5155 l
     Attorneys for Defendant Swissport Cargo Services, LP
22

23

24

25


                                                                                 LAW OFFICES OF
     STIPULATION AND ORDER AMENDING COMPLAINT-2                           BEN F. BARCUS & ASSOCIATES,
                                                                                      PLLC
                                                                               4303 RUSTON WAY
                                                                               TACOMA, WA 98402
                                                                                 (253) 752-4444
